EXHIBIT 99.2 Third Quarter 2011 Supplemental Financial Information In September, the Company acquired Redmond Hill, a group of four communities built between 1985 and 2003 consisting of 882 units. The properties, which will be operated as two separate communities, were acquired for $151.3 million through the Company’s previously announced programmatic joint venture, Wesco I, LLC (“Wesco”).The Company intends to renovate portions of each property, beginning with building exteriors and community amenities, to be followed by apartment interior upgrades.The strength of local technology companies near Redmond, including Microsoft and Nintendo coupled with the quality and superior location of the community and the Company’s renovation plan support the expectation of strong rent growth and attractive returns. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – September 30, 2011 S-5 Capitalization Data and Selected Debt Ratios – September 30, 2011 S-6 Property Operating Results – Quarters ended September 30, 2011 and 2010 S-7 Property Operating Results – Nine months ended September 30, 2011 and 2010 S-7.1 Revenue by County – Quarters ended September 30, 2011, September 30, 2010 and June 30, 2011 S-8 Revenue by County – Nine months ended September 30, 2011 and 2010 S-8.1 Development Pipeline – September 30, 2011 S-9 Redevelopment Pipeline and Capital Expenditures – September 30, 2011 S-10 Co-Investments – September 30, 2011 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – September 30, 2011 S-12 Income From Discontinued Operations and Selected Financial Data - September 30, 2011 S-13 Assumptions for Midpoint of 2uidance S-14 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-15 New Residential Supply Data S-16 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended (Dollars in thousands, except per share amounts) September 30, September 30, Revenues: Rental and other property $ Management and other fees from affiliates Expenses: Property operating Depreciation General and administrative Impairment and other charges - - Earnings from operations Interest expense before amortization ) Amortization expense ) Interest and other income Equity income (loss) in co-investments ) ) ) Loss on early retirement of debt ) - ) ) Income before discontinued operations (Loss) Income from discontinued operations ) Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of cash paid to redeem preferred stockand units over the carrying value - - ) - Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended Selected Line Item Detail September 30, September 30, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees from affiliates Management $ Development and redevelopment 44 Management and other fees from affiliates $ Property operating expenses Real estate taxes $ Administrative Maintenance and repairs Utilities Property management fees and insurance Property operating expenses $ General and administrative General and administrative $ Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Marketable securities and other interest income $ Notes receivable Gain on sale of land - - Gain from sale of marketable securities - - Interest and other income $ Equity income (loss) in co-investments Equity income (loss) from joint ventures $ ) $ ) $ ) $ ) Gain on sale of co-investment - - Income from preferred equity investments - - Equity income (loss) from joint ventures $ $ ) $ ) $ ) Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions - Third-party ownership interest Noncontrolling interest $ See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Nine Months Ended (Dollars in thousands, except share and per share amounts) September 30, September 30, % Change % Change Funds from operations Net income available to common stockholders $ Adjustments: Depreciation Loss (Gains) not included in FFO, net of internal disposition costs (1) - ) - Noncontrolling interest and co-investments (2) Funds from operations $ FFO per share-diluted $ $ % $ $ % Components of the change in FFO Non-core items: Gain on sale of co-investment ) - ) - Loss on early retirement of debt - - Acquisition costs Gain on sale of land ) - ) - Excess of cash paid to redeem preferred stockand units over the carrying value - - - Ineffectiveness of forward starting swap hedges - - Gain on sales of marketable securities - - ) ) Co-Investment - acquisition fee income - - - ) Other items, net - ) - ) Funds from operations excluding non-core items FFO excluding non-core items per share-diluted $ $ % $ $ % Changes in core items: Same-property NOI $ $ Non-same property NOI Management and other fees from affiliates Equity income (loss) from joint ventures Interest and other income ) ) Interest and amortization expense ) ) General and administrative ) ) Perpetual preferred distributions Dividends to preferred stockholders ) ) Other items, net ) ) $ $ Weighted average number of shares outstanding diluted (3) Internal disposition costs relate to a disposition incentive program established to pay incremental bonuses for the sale of certain of the Company's communities that are part of the program. Amount includes the following adjustments for the three and nine months ended September 30, 2011: (i) noncontrolling interest related to Operating Partnership units totaling $0.6 million and $2.2 million, respectively (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $3.2 million and $7.7 million, respectively. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) September30, 2011 December31, 2010 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Lines of credit Unsecured bonds - Other liabilities Derivative liabilities Total liabilities Series G cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - September 30, 2011 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 66 % $ % Variable rate - secured (1) 11 % % Total mortgage notes payable 77 % % Unsecured bonds 12 % % Line of credit - secured (2) 7 % % Line of credit - unsecured (3) 3 % % Line of credit - unsecured (4) 1 % % Total lines of credit 11
